Order entered May 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01752-CV

              STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                              V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-01696-B

                                          ORDER
       Before the Court are the April 29, 2014 unopposed motion of appellants Stutz Road

Partnership and William D. White for an extension of time to file a brief and the April 29, 2014

unopposed joinder in the motion for an extension of time to file the opening briefs of all

appellants and a request for clarification on the sequence of briefing. Three notices of appeal

were timely filed. The first one was filed by Stutz Road Limited Partnership and William D.

White, III. Their docketing statement lists Weekly Homes, L.P., et al. and Priority Development,

LLC as appellees. The second one was filed by Len Mac Development Corp. On its docketing

statement, Len Mac Development Corp. lists Priority Development, LLC as the appellee. The

third notice of appeal was filed by Priority Development, LLC. The Court has designated

Priority Development, LLC as a cross-appellant.          In its docketing statement, Priority
Development lists Len Mac Development Corp., Stutz Road Limited Partnership, and William

D. White, III as cross-appellees.

        An appellant’s brief is due thirty days after the record is filed and appellee’s brief is due

thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(a) & (b). Based on our local

rules, the briefs to be filed by the parties in a civil appeal in which a cross-appeal has been timely

filed are:

        (a)     the appellant’s brief;

        (b)     a combined appellee’s and cross-appellant’s brief;

        (c)     a combined appellant’s reply and cross-appellee’s brief; and

        (d)    the cross-appellant’s reply brief.

        See 5th Tex. App. (Dallas) Loc. R. 10.1.

        We GRANT the parties’ motions as follows: Stutz Road Limited Partnership, William

D. White, III, and Len Mac Development Corp. shall file their respective appellants’ briefs on or

before June 2, 2014.        Weekly Homes, L.P. shall file its appellee’s brief and Priority

Development, L.P. shall file its combined appellee/cross-appellant’s brief thirty days after

appellants file their respective briefs. See id. 10.3(b). Stutz Road Limited Partnership and

William D. White, III shall file its reply brief, if any, to Weekly Homes, L.P.’s brief twenty days

after Weekly Homes, L.P.’s brief is filed. See TEX. R. APP. P. 38.6(c). Stutz Road Limited

Partnership, William D. White, III, and Len Mac Development Corp. shall file their respective

combined reply/cross-appellees’ briefs to Priority Development Corp.’s combined brief thirty

days after Priority Development Corp. files its combined brief. See 5th Tex. App. (Dallas) Loc.

R. 10.3(c). Priority Development Corp. shall file its reply brief, if any, twenty days after Stutz
Road Limited Partnership, William D. White, III, and Len Mac Development Corp. file their

respective cross-appellees’ briefs. See id. 10.3(d).

                                                       /s/   ADA BROWN
                                                             JUSTICE